Order of the Supreme Court, New York County (Arthur E. Blyn, J.), entered on or about March 6,1984, which denied defendant’s motion to vacate the default and assessed attorney’s fees in the sum of $2,000 to be paid personally by counsel for defendant, is modified, on the facts and in the exercise of discretion, to the extent of reducing the amount of the attorney’s fees to $1,000, and otherwise affirmed, without costs or disbursements.
An examination of the record herein indicates that $1,000 in attorney’s fees to be paid personally by counsel for defendant is an appropriate assessment. Concur — Murphy, P. J., Kupferman, Ross, Carro and Milonas, JJ.